Title: To George Washington from Brigadier General Samuel Holden Parsons, 19 February 1777
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Lyme [Conn.] 19th Feby 1777

The Friends of Capt. Wells of Glassenbury in the State of Connectt have applied to me to procure Him exchangd & releasd from his Imprisonment; As tis not a Matter I am impowerd to transact I have referd them to your Excellency Capt. Wells’s Case is perhaps as distressing as that of any Prisoner, A Numerous Young Family, his Wife an Invalid; his Parents very aged these are the Persons who Depended on Capt. Wells When at Home, his Presence is exceedingly wanted with his Family they propose that Capt. Luke of the 55th should be exchangd for Capt. Wells Capt. Luke is now a Prisoner confind in Glassenbury; if tis your Excellency’s Pleasure that Capt. Luke or any other Officer be exchangd for Capt. Wells I think it cannot be easier made than on the East End of Long Island, in this or any other Concerns I shall be happy in receiving & executing your Excellency’s Order.
The Inhuman Treatment our Prisoners receivd from the british Officer in New York has provd the Death of much the greater Part of those who came out of the City in this Part of the Country I believe about Three Quarter Parts are dead since they returnd Home, the remaining few burn with Rage against the Enemy & exceedingly desire to ingage again in the Service of their Country, but say they came out on their Parole & that some of their Officers are holden as Hostages for the Fulfilment of it; Whether any who are out are yet unexchangd I do not know, perhaps they are all at Liberty to reinlist This is undoubtedly known to your Excellency if they are at Liberty ’twill make A meterial Ods in recruiting. I am yr Excellency’s Obedt hl. Servt

Saml H: Parsons

